 
 
I 
111th CONGRESS
2d Session
H. R. 4990 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Sestak introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify and extend the credit for alternative motor vehicles, and for other purposes. 
 
 
1.Extension and modification of the alternative motor vehicle credit 
(a)ExtensionSubsection (k) of section 30B of the Internal Revenue Code of 1986 is amended— 
(1)by striking December 31, 2010 each place it appears in paragraphs (2) and (4) and inserting December 31, 2012, and 
(2)by striking December 31, 2009 in paragraph (3) and inserting December 31, 2012. 
(b)Modification of Credit AmountParagraph (2) of section 30B(c) of such Code is amended— 
(1)by striking $2,400 in the table contained in subparagraph (A)(i) and inserting $2,700, and 
(2)by striking $1,000 in the table contained in subparagraph (B) and inserting $1,300. 
(c)Extension of phaseout period for imitation on number of vehicles eligible for creditParagraph (2) of section 30B(f) of such Code is amended by striking $60,000 and inserting 75,000. 
(d)Limitation on Adjusted Gross Income of Individuals Claiming CreditSection 30B of such Code, as amended by this Act, is amended by redesignating subsections (j) and (k) as subsections (k) and (l), respectively, and by inserting after subsection (i) the following new subsection: 
 
(j)Limitation Based on Adjusted Gross IncomeIn the case of an individual, no credit shall be allowed under this section for the taxable year if the taxpayer’s adjusted gross income for the taxable year exceeds $100,000 ($200,000 in the case of a joint return).. 
(e)Effective DateThe amendments made by this section shall apply to vehicles placed in service after December 31, 2009, in taxable years ending after such date. 
 
